FILED
001252013

UNITED STATES DISTRICT COURT C|efk, U.S. Di$trlcf & Bankrup!cy
Courts for the District of Columbla
FOR THE DISTRICT OF COLUMBIA

DAVONTA MELVIN ROWLAND, )
)

Plaintiff, )

)

v ) Civil Action No. "/J>

)

UNITED STATES SUPERIOR COURT, )
l

Defendant. )

MEMORANDUM OPINION

This matter comes before the court on review of the plaintiff s application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.

The Court is mindful that complaints filed by pro se litigants are held to less stringent
standards than those applied to formal pleadings drafted by lawyers. See Haz`nes v. Kerner, 4()4
U.S. 519, 520 (1972). Nevertheless, the Court must dismiss a complaint if it is frivolous,
malicious, or fails to state a claim upon which relief can be granted 28 U.S.C. §§ l9l5(e)(l)(B),
191 5A(b)(l). In Nez'zzke v. Wz`lliams, 490 U.S. 319 (1989), the Supreme Court states that the trial
court has the authority to dismiss not only claims based on an indisputably meritless legal theory,
but also claims whose factual contentions are clearly baseless. Claims describing fantastic or
delusional scenarios fall into the category of cases whose factual contentions are clearly baseless.
Id. at 328. The trial court has the discretion to decide whether a complaint is frivolous, and such
finding is appropriate when the facts alleged are irrational or wholly incredible. Derzton v.

Hernarza’ez, 504 U.S. 25, 33 (1992).

Plaintiff alleges that employees of the Superior Court of the District of Columbia were

333

"very ‘unprofessional"’ and are "‘guilty’ of ‘ gender discrimination. Compl. at l. Apparently
dissatisfied with a decision rendered by the Superior Court, plaintif "sue[s] judges, courts jails,
airports, attorneys ‘other’ attorneys ‘whatever,"’ and he "demands ($12,000,000,000.00)

damages." ]d. Having reviewed the plaintiffs complaint, the Court concludes that what factual

contentions are identifiable are baseless and wholly incredible. The complaint is frivolous and it

must be dismissed. See 28 U.S.C. § l9l5(e)(l)(B).

An Order consistent with this Memorandum Opinion is issued separately.

 

DATE: w {1`-’}" 15